Citation Nr: 0515058	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left heel scar, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that denied an increased rating for a left heel scar 
(rated 10 percent disabling).  

In his substantive appeal of December 2003, the veteran 
appears to raise several issues in addition to the one 
currently on appeal.  He claims service connection fro 
phlebitis and yellow jaundice, and raises the issue of an 
earlier effective date for a compensable rating of his left 
heel.  The Board refers these matters to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran has been service-connected at a 10 percent 
disability level for the scar on his left heel since April 
1956.  He contends that this disability has increased in 
severity since the RO's last rating in October 1995, when his 
claim for an increased rating was denied.  The veteran has 
claimed to have received treatment for his left foot disorder 
at the Regional Medical Center at Bayonet Point in November 
2004, and treatment at Community Hospital (presumably of New 
Port Richey) in December 2004.  VA should attempt to retrieve 
this information.  

The veteran apparently has suffered from ulcers and increased 
swelling around his service-connected scar since early 1995.  
The Board notes that the record contains conflicting opinions 
as to whether these ulcers and swelling of the lower left leg 
are related to the service-connected scar.  There is some 
evidence (medical opinions and treatment records) linking the 
veteran's current problems with the in-service injury, and 
there is some evidence (medical opinions and treatment 
records) that suggests that there is no connection.  
Specifically, VA treatment records from August 1995 note that 
the ulcers are secondary to stasis and varicose veins, both 
of which are believed to be unrelated to the scar.  A VA 
examination conducted to evaluate the veteran's service-
connected scar in April 2002 confirmed this assessment.  The 
examiner at that time stated, "[t]here is no scar of the 
left heel noted.  This is a chronic ulceration which is 
secondary to venous insufficiency, venostasis dermatitis."

VA treatment records from September, October and November of 
2000, however, conclude that the veteran's complaints are 
associated with his service-connected disability.  In 
September 2000, the veteran's treating physician noted, 
"this patient's leg condition is directly related to his 
service connected leg disability and likely signals a 
worsening of his overall disability state that will remain 
permanent and get worse, not better."  In October 2000, the 
same physician noted, "this man's lower extremity problems 
are centered EXACTLY at the location of his service-connected 
scarred heel (which was really on his Achilles tendon area) 
and have been causing him problems for years, having 
compromised the circulation to and from the foot, also 
resulting in lower leg swelling and recurrent bouts of 
cellulitis due to the open wound/ulceration."  (No emphasis 
added).  He continued to note that "this is certainly more 
severe than his 10 percent rating."  In November 2000, the 
physician noted that the veteran had chronic venous stasis 
secondary to scarring.  

An additional VA examination of the veteran's scar was 
conducted in February 2004.  The examination report indicated 
that the claims folder was not available for review.  The 
examiner stated that, "although the majority of symptoms of 
swelling, pigment changes, pain and even ulceration are 
likely due to his venous insufficiency, it is reasonable to 
assume that some of his problems with skin breakdown pain and 
swelling are due to an old injury in the same area.  In 
summary, although I am unsure of the exact location of his 
left heel scar, it is as likely as not that the initial 
injury has resulted in some persistent pain and 
susceptibility to breakdown."  

The Board finds that February 2004 examination was 
inadequate, given that the claims folder was not available 
for review, and thus an accurate assessment of the veteran's 
current condition cannot be determined.  To ensure a thorough 
examination and evaluation, the veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2004).  
Therefore, the claim must be remanded for an examination with 
review of the claims file.  

Accordingly, this case will be REMANDED to the RO for the 
following actions:

1.  Ask the veteran to authorize the 
release of information from the 
Regional Medical Center at Bayonet 
Point in November 2004, and treatment 
at Community Hospital (presumably of 
New Port Richey) in December 2004, and 
any other private health care provider 
that has treated his service-connected 
scar of the left ankle. Ask for the 
records from the custodian as 
authorized.

2.  The RO should provide the veteran 
with an examination to determine the 
current nature and severity of his 
service-connected left heel scar 
disability.  The examiner should also 
address the etiology of the veteran's 
ulcerations, swelling, venous stasis, 
and the limitation of function of the 
left ankle and foot resulting from the 
scar.  The claims folder must be made 
available to the examiner for review.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that any current disability 
of the lower left leg is etiologically 
related to the veteran's service-
connected scar.  If necessary, the 
examiner should attempt to reconcile 
his/her opinion with the statements made 
by the VA examiners in April 2002 and 
February 2004. 



3.  Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the claim for an increased rating for 
the veteran's left heel scar 
disability.  If its action remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


